On Petition for Rehearing.
(March 2, 1900.)
PER CURIAM.
The appeal in this case was not upon the question of jurisdiction, alone, in which event this court would have had no jurisdiction of it; but the court below having maintained its jurisdiction, and decided the cause upon the merits, the appeal was taken to this court upon the whole case, including the question of jurisdiction, which the appellant had the right to do. Reed v. Stanley, 38 C. C. A. 831, 97 Fed. 521. It is also said in the petition for rehearing that McLaughlin’s Code of Washington of 1869 was published without authority, and that section 4523 thereof, appearing in the opinion of this court in this case, “has been considered repealed, and not a part of the law of the territory or state of Washington since 1869.” That may or may not be true. It is not necessary to determine the question in this case; for all reference to that section may be omitted from the opinion, and the result must remain the same. The petition for a rehearing is denied-